November 26, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: THE PENNANT 504 FUND (Reg. Nos. 333-190432; 811-22875) Ladies and Gentlemen: Transmitted herewith via EDGAR on behalf of The Pennant 504 Fund (the “Fund”), pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “Investment Company Act”), please find Pre-Effective Amendment No. 4 to theFund’s Registration Statement on Form N-2.If you have any questions concerning this filing, please do not hesitate to contact me. Very truly yours, GODFREY & KAHN, S.C. /s/ Christopher M. Cahlamer Christopher M. Cahlamer
